Title: John Quincy Adams to Charles Adams, 24 November 1794
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother
            Amsterdam November 24th: 1794.
          
          I have already written you respecting the private business upon which I was commissioned by your father, and I enclose a duplicate of that Letter, to meet the case of miscarriage, that may happen to the original. But you will expect, and indeed are entitled to some more lines from me, though I have nothing interesting to say to you, except that we are well, and very anxious to hear the same good news from you.
          Thomas tells me he has written you a long letter; I presume therefore he has related to you the most prominent particulars of our passage & adventures, from the time we left Boston until our arrival here. He has doubtless told you of our hair-breadth scapes, not in the imminent deadly breach, but from the treachery of a faithless bottom on the water, and from the ingenious contrivances of English Thieves on the land; and you know by this time, or will before this reaches you, that our voyage was short & tedious, pleasant & uncomfortable, which indeed is the greatest eulogium that can be past upon the most favorable passage across the Atlantic, that I ever made. It will be equally well known to you that we whirled round in the sling of London City for one fortnight, and then came from Harwich with a Captain, who before we sailed had preceded us by more than half the way, and a huddle of Passengers of all Nations, Countries and Languages, as if a new Babel had been building in England, and the workmen were all going home together. Of all these facts it is therefore unnecessary for me to repeat a detail which has already been made you, and I shall say nothing of them.
          As to political intelligence you will no doubt expect much of that under an idea that we are now in the very center of information.

The truth is however that we have but little, and that is almost exclusively confined to the state of this Country itself in the part invaded by the French armies. In conformity to our engagement before we left America, we shall regularly send you the Leyden Gazette, which will give you most of the information that we could write. We Shall endeavor always to send it you as early as possible, and we earnestly urge you to make the same efforts in return. You will recollect, that personally your information to us, is of great importance, that the essence of valuable intelligence is its early reception, and that our channels of conveyance for American news, are much fewer in number & narrower in extent, than those that flow towards you; We ask not however for more punctuality than we shall shew.
          I suppose you think we are at this moment swiming in the water, or under the command of Citoyen Pichegru, and I have no doubt but Amsterdam has been taken five times at least before this present hour, in the name of the French Republic, by all the Newspapers in the United States. This is not yet the case however, but if there is any thing in human probability, it will be within two months. Peace upon such terms as the French Republic shall dictate or the immediate interposition of more than human power, are the only things that can arrest the progress of the republican armies short of Amsterdam. In the mean time, we are as quiet and peaceable as we could be in profound peace. Excepting the addition of a few Soldiers, every thing looks exactly as it did thirteen years ago, and the inhabitants of the City, who you know were never very cordial to the cause of their present rulers, shrug their shoulders in the spirit of the gentleman in Phædrus who enquires, “num feram binas clitellas?”
          In the article of literature, this is the worst place where I could possibly be situated to give you any thing worthy of your attention. France is the only source from which any novelty of merit can proceed, for the public entertainment or instruction here, and all communication with her is interrupted. Old French publications are cheap enough at the present time, for obvious reasons. The circumstances are something like those in the dialogue between Falstaff and Prince Henry, when Land was as cheap as stinking Mackrel, and Maiden-heads to be bought like Hob-nails, by the hundred.
          This letter you see is not very Diplomatic; but it will serve my turn much better, if it proves to you, that I am with unabated affection your friend / and Brother.
         